DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-12, 17-18, 36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 5-6, 40-41, 44,     7-9, 45,   15-18, 39, 19-20, 43-43, 46,    21-23, and 47    are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chabal et al. US 2014/0194958 A1.

	Chabal teaches:
1. (Original) A device for manipulating a temperature of a surface, comprising: 
at least one heating and/or cooling element constructed and arranged to be disposed adjacent the surface [Figs. 2-4]; and 
a processor in electrical communication with the at least one heating and/or cooling element [para. 0054, “The study devices were controlled by a laptop computer connected to a central plug-in that supported a variable number of heating pads.”], 
the processor configured to cause the at least one heating and/or cooling element to generate a thermal profile at a region of the at least one heating and/or cooling element adjacent the surface [Fig. 12 and para. 0054-0057, “These study devices allowed the researcher to precisely control and record a wide number of test variables. These variables include: [0055] Maximum, minimum, and duration of applied heat; [0056] Characteristic of heat spike including shape of curve and duration of spike; [0057] Pattern of heat spikes and time heat is not applied (passive cooling); [0058] Ramp up and down time, t-soak temperature and t-soak time, T-max time, heat cycle, demand cycle and lockout time (see figure one).”], 
the thermal profile comprising 
a first portion comprising a ramp profile [Fig. 12 – ramp up], 
a second portion comprising a first alternating temperature profile [Fig. 12 – alternating temperature at T-max temperature for T-max tme], and at 
least a third portion comprising at least a second alternating temperature profile, different than the first alternating temperature profile [Fig. 12 “Ramp down” shows an alternating temperature as the T-soak for T-soak time]  

	Chabal teaches:
The device of claim 1, wherein the ramp profile comprises an initial temperature and a setpoint temperature.  [Fig. 12 ramp up goes to t-max setpoint temperature]
	
teaches:
3. (Currently Amended) The device of claim 2, wherein the processor is configured to initiate the ramp profile in response to a first user input and set the setpoint temperature in response to a second user input during the ramp profile.  []

	Chabal teaches:
4. (Currently Amended) The device of claim 3, wherein the processor is configured to set the setpoint temperature to a temperature of the ramp profile at a predetermined time before the second user input.  [para. 0111, “Each demand cycle is followed by a lockout interval. During this period subjects could not activate a new demand cycle.”]

	Chabal teaches:
5. (Currently amended) The device of claim 1, wherein the first alternating temperature profile comprises a first average temperature, a first average frequency, and a first oscillation window.  [Fig. 12]

	Chabal teaches:
6. (Currently amended) The device of claim 5, wherein the second alternating temperature profile comprises a second average temperature different than the first average temperature, a second average frequency different than the first average frequency, and/or a second oscillating 

	Chabal teaches:
40. (New) The device of claim 1, wherein the ramp profile comprises an initial temperature, and wherein a temperature of the thermal profile throughout a duration of the second portion and third portion of the temperature profile is greater than the initial temperature.  [Fig. 12]

	Chabal teaches:
41. (New) The device of claim 1, wherein the ramp profile comprises an initial temperature, and wherein a temperature of the thermal profile throughout a duration of the second portion and third portion of the temperature profile is less than the initial temperature.  [para. 0001 teaches that the therapeutic effect can be accomplished with heating or cooling.  The variables for controlling the max time and the soak time could be modified to suit user preference to be lower than an initial temperature]





	Chabal teaches:

at least one heating and/or cooling element constructed and arranged to be disposed adjacent the surface; [Figs. 2-4] and 
a processor in electrical communication with the at least one heating and/or cooling element, [para. 0054, “The study devices were controlled by a laptop computer connected to a central plug-in that supported a variable number of heating pads.”]
the processor configured to cause the at least one heating and/or cooling element to generate an alternating thermal profile at a region of the at least one heating and/or cooling element adjacent the surface, [Fig. 12]
the alternating thermal profile comprising an average temperature, an average frequency, and an oscillation window, [para. 0054-0057]
wherein the processor is configured to modify at least one of the average temperature, the average frequency, and the oscillation window.  [Fig. 12 soak temperature is different than the max temperature and the soak time and max time are configurable]



	Chabal teaches:
9. (Currently amended) The device of claim 7, wherein the controller is configured to receive a signal from a user, wherein the signal is configured to cause the controller to modify the at least one of the average temperature, the average frequency, and the oscillation window.  [para. 0111, “Each demand cycle is followed by a lockout interval. During this period subjects could not 




	Chabal teaches:
15. (Currently amended) A method for manipulating a temperature of a surface, comprising: 
positioning a region of at least one heating and/or cooling element [Figs. 2-4] adjacent to the surface [Fig. 10, heating/cooling pads placed on the skin]; and 
generating a thermal profile at the region of the at least one heating and/or cooling element adjacent the surface, [Fig. 12]
wherein generating the thermal profile includes: 
generating a first thermal profile portion comprising a ramp profile; [Fig. 12 ramp up]
generating a second thermal profile portion comprising a first alternating temperature profile; [Fig. 12 t-max temperature for t-max time] and 
generating a third thermal profile portion comprising a second alternating temperature profile different than the first alternating temperature profile. [Fig. 12 T-soak time at T-soak temperature, which is different than the max temperature section]



16. (Previously Presented) The method of claim 15, wherein the ramp profile comprises an initial temperature and a setpoint temperature.  [Fig. 12, setpoint is to max temperature and soak temperature.  Initial temperature could also be interpreted as the max temperature and setpoint temperature could be the soak temperature]

	Chabal teaches:
19. (Previously Presented) The method of claim 15, wherein the first alternating temperature profile comprises a first average temperature, a first average frequency, and a first oscillation window.  [Fig. 12]

	Chabal teaches:
20. (Currently amended) The method of claim 19, wherein the second alternating temperature profile comprises a second average temperature different than the first average temperature, a second average frequency different than the first average frequency, and/or a second oscillating window different than the first oscillating window.  [Fig. 12 soak time temperature and window is different than the max temperature window and time]

	Chabal teaches:


	Chabal teaches:
43. (New) The method of claim 15, wherein the ramp profile comprises an initial temperature, and wherein a temperature of the thermal profile throughout a duration of the second thermal profile portion and third thermal profile portion is less than the initial temperature.  [para. 0001 teaches that the profiles could be heating or cooling and that the various settings are configurable to meet the preference of the user]

	Chabal teaches:
46. (New) The method of claim 15, wherein the first alternating temperature profile and the second alternating temperature profile vary with respect to time.  [Fig. 12, max t portion and soak t portion both vary with respect to time]


	Chabal teaches:
21. (Original) A method for manipulating a temperature of a surface, comprising: 
positioning a region of at least one heating and/or cooling element adjacent to the surface; [Fig. 9, heating/cooling pads attached to skin surface]
generating an alternating thermal profile at the region of the at least one heating and/or cooling element adjacent the surface, [Fig. 12]
wherein the alternating thermal profile comprises an average frequency [Fig. 12 heat cycle/demand cycle are configurable and cycle, having a frequency], an average temperature [Fig. 12 T-max and T-soak], and an oscillation window [Fig. 12 T-max time and T-soak time are oscilation windows as well as overall heat cycle]; and 
modifying at least one of the average frequency, the average temperature, and the oscillation window.  [Fig. 12 shows that the frequency (heat cycle/demand cycle) t-max temperature and t-soak time temperature and windows t-max time and t-soak time are configurable variables and para. 0054-0058]


Chabal teaches:
22. (Previously Presented) The method of claim 21, wherein modifying at least one of the average temperature, the average frequency, and the oscillation window occurs in response to an input signal. [para. 0111, after the lock out period the user must activate the new demand cycle, which is a control on the oscillation window]

	Chabal teaches:

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 24, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chabal et al. US 2014/0194958 A1 in view of Lofy et al. US 2016/0030234 A1.

	Chabal does not teach the following limitation, however, Lofy teaches:
8. (Currently amended) The device of claim 7, wherein the controller is configured to receive a signal from a sensor, wherein the signal is configured to cause the controller to modify the at least one of the average temperature, the average frequency, and the oscillation window.  [para. 0008]

	It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Chabal with those of Lofy to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the 

	Lofy teaches:
24. (Previously Presented) The method of claim 23, wherein the input signal is generated by a sensor.  [para. 0008, “According to some embodiments, the method further comprises detecting a temperature of the at least one thermal conditioning device and/or the subject's skin using at least one sensor (e.g., temperature sensor, thermocouple, etc.).”]

Lofy teaches:
35. (Currently amended) The device of claim 8 wherein the sensor is at least one selected from the group of a temperature sensor,  physiological sensor, biometric sensor,  accelerometer, and environmental sensor.  [para. 0008, “According to some embodiments, the method further comprises detecting a temperature of the at least one thermal conditioning device and/or the subject's skin using at least one sensor (e.g., temperature sensor, thermocouple, etc.).”]

	Lofy teaches:
37. (New) The method of claim 24, wherein the sensor is at least one selected from the group of a temperature sensor, physiological sensor, biometric sensor, accelerometer, and environmental sensor.  [para. 0008, “According to some embodiments, the method further comprises detecting a temperature of the at least one thermal conditioning device and/or the subject's skin using at least one sensor (e.g., temperature sensor, thermocouple, etc.).”]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY COLLINS/Examiner, Art Unit 2115